Title: Memorandum from Joseph Antrim to Thomas Jefferson, 17 December 1817
From: Antrim, Joseph
To: Jefferson, Thomas


                    Joseph Antrim.
                    Is willing to Plaister the Central College at the following Prices,
                     Lath 4d Nales and lathing—1/2per ydtwo Coat Plaistering & Materials2/ 〃 〃three Do— Do—   Do—2/9〃 〃
                    
                    the above prices includes attendance and all the Materials that we shall want Except boards & Nales 10d for Scaffolding & lime Boxes &C—
                    Mode of Measurement that of Richmond which is all the openings to be measured, with Except the price of the Materials which will be deducted, Or if you Chuse Philad Mode, the Mode of this place is to Make No deductions for Openings Nether for work Nor for Materials
                    Lynchburg 
              Decemr 17th 1817—
                